******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
          ERNESTO P.* v. COMMISSIONER
                OF CORRECTION
                   (AC 36163)
               Gruendel, Mullins and Pellegrino, Js.
         Argued May 14—officially released August 4, 2015

   (Appeal from Superior Court, judicial district of
                Tolland, Newson, J.)
  Vishal K. Garg, for the appellant (petitioner).
   Mitchell S. Brody, senior assistant state’s attorney,
with whom, on the brief, were Gail P. Hardy, state’s
attorney, and Erika L. Brookman, assistant state’s
attorney, for the appellee (respondent).
                          Opinion

   PELLEGRINO, J. The petitioner, Ernesto P., appeals
following the denial of his petition for certification to
appeal from the judgment of the habeas court denying
his amended petition for a writ of habeas corpus. On
appeal, the petitioner claims that the habeas court
improperly (1) denied his petition for certification to
appeal and (2) denied his petition for a writ of habeas
corpus. Because the petitioner has failed to demon-
strate that the court abused its discretion in denying
the petition for certification to appeal, we dismiss
the appeal.
   The following facts, set forth in the petitioner’s direct
appeal; see State v. Ernesto P., 135 Conn. App. 215, 41
A.3d 1115, cert. denied, 305 Conn. 912, 45 A.3d 98 (2012);
and procedural history are relevant to our resolution
of this appeal. In 2006, the petitioner was a single father,
living in an apartment in Hartford with his daughter.
Id., 217. His daughter’s friends, including the eleven
year old victim, often spent time at the petitioner’s
apartment. Id. In one instance in the summer of 2006,
the petitioner told his daughter to clean her room in
order to spend time alone with the victim. Id. While the
petitioner was alone with the victim, he touched her
breasts and vaginal area outside her clothing. Id. When
his daughter returned from her room, she witnessed
the petitioner ‘‘humping’’ the victim. Id., 218. The victim
and the daughter contacted the police, but the daughter
falsely denied witnessing the incident because she was
scared the petitioner would hurt her. Id. Approximately
two months later, the petitioner returned home to find
his daughter and the victim in his house. Id. He then
ordered his daughter to take a shower and was again
alone with the victim. Id. While his daughter was show-
ering, the petitioner took nude photographs of the vic-
tim and then sodomized her. He stopped when his
daughter finished her shower. Id. The victim did not
contact the police; she did not think the police would
take action because ‘‘they didn’t believe’’ her initial
report several weeks earlier. Id., 218–19.
  Approximately two years later, the Department of
Children and Families became aware of the incidents
between the victim and the petitioner. Id., 219. The
police executed a search warrant on the petitioner’s
home, where they found eleven photographs of the vic-
tim exposing her naked breasts, buttocks, vagina, and
anus. Id.
   On November 25, 2008, the petitioner was arrested
and charged with one count of sexual assault in the
first degree by the threat of use of force in violation of
General Statutes § 53a-70 (a) (1), one count of sexual
assault in the first degree by intercourse with a victim
under the age of thirteen in violation of § 53a-70 (a)
(2), one count of sexual assault in the third degree in
violation of General Statutes § 53a-72a (a) (1) (B), one
count of risk of injury to a child in violation of General
Statutes § 53-21 (a) (1), one count of risk of injury to
a child in violation of § 53-21 (a) (2), one count of
possession of child pornography in the third degree in
violation of General Statutes § 53a-196f (a), and one
count of employing a minor in an obscene performance
in violation of General Statutes § 53a-196a (a) (1). Id.,
216–17. Following a jury trial, the petitioner was con-
victed of all counts and sentenced to a total effective
term of twenty years incarceration and five years of
special parole. Id., 220.
   On direct appeal, this court affirmed the petitioner’s
conviction. Id., 232. Thereafter, on July 9, 2010, the
petitioner, self-represented, filed a petition for a writ
of habeas corpus and on November 28, 2012, the peti-
tioner, through habeas counsel, filed an amended peti-
tion for a writ of habeas corpus. He alleged, inter alia,
ineffective assistance of trial counsel on the basis of
counsel’s alleged failure to present evidence that cor-
roborated the petitioner’s claim that his apartment did
not have hot water during the relevant time and that,
because of this, his daughter did not take showers at his
apartment, which would have undermined the victim’s
testimony and supported the petitioner’s testimony.1
   The habeas court denied the petition for a writ of
habeas corpus in a memorandum of decision dated
September 4, 2013, finding that the evidence presented
did not establish, ‘‘without resort to speculation, guess-
work or presumption,’’ that there was no hot water in
the apartment and that there was no account for gas
through Connecticut Natural Gas or another utility com-
pany that could have provided hot water to the apart-
ment. According to the court, the evidence that the
petitioner did not have an account with Connecticut
Natural Gas in his name was insufficient to prove that
counsel was deficient or that the petitioner suffered
any kind of prejudice. In addition, the habeas court
found that trial counsel did investigate and spoke with
an individual whom the petitioner said had all of the
information regarding the hot water issue, yet counsel
testified that the individual did not know anything about
the hot water issue. Furthermore, the court held that
‘‘there’s little to no evidence to support the fact that
even if the court believed it true that there was not a
hot water account going to that apartment, that that,
in and of itself, means that people could not have taken
showers.’’ The court was persuaded by the argument
from the respondent, the Commissioner of Correction,
that the petitioner lived in the apartment for three years
during which there was no gas account in his name,
yet there was no evidence presented that he was unable
‘‘to cleanse himself and/or take showers.’’ For the fore-
going reasons, the court denied the petition for a writ
of habeas corpus.
  Thereafter, the petitioner sought certification to
appeal from the denial of his petition for a writ of habeas
corpus, which the court denied. This appeal followed.
  On appeal, the petitioner claims that the habeas court
abused its discretion when it denied his petition for
certification to appeal and that the court improperly
denied his petition for a writ of habeas corpus. Specifi-
cally, he claims that the habeas court erred by denying
the petition for certification to appeal because a differ-
ent court could have resolved the issue differently and
the claim is debatable among jurists of reason. He fur-
ther claims that the petition for a writ of habeas corpus
should have been granted because trial counsel’s perfor-
mance was deficient in that he failed to obtain and
present evidence regarding the lack of hot water in the
petitioner’s apartment.
   We begin our analysis with the relevant standard of
review. ‘‘Faced with a habeas court’s denial of a petition
for certification to appeal, a petitioner can obtain appel-
late review of the dismissal of his petition for habeas
corpus only by satisfying the two-pronged test enunci-
ated by our Supreme Court in Simms v. Warden, 229
Conn. 178, 640 A.2d 601 (1994), and adopted in Simms
v. Warden, 230 Conn. 608, 612, 646 A.2d 126 (1994).
First, he must demonstrate that the denial of his petition
for certification constituted an abuse of discretion. . . .
To prove an abuse of discretion, the petitioner must
demonstrate that the [resolution of the underlying claim
involves issues that] are debatable among jurists of
reason; that a court could resolve the issues [in a differ-
ent manner]; or that the questions are adequate to
deserve encouragement to proceed further. . . . Sec-
ond, if the petitioner can show an abuse of discretion,
he must then prove that the decision of the habeas
court should be reversed on the merits. . . . In
determining whether there has been an abuse of discre-
tion, every reasonable presumption should be given in
favor of the correctness of the court’s ruling . . . [and]
[r]eversal is required only where an abuse of discretion
is manifest or where injustice appears to have been
done. . . .
   ‘‘We examine the petitioner’s underlying claim of inef-
fective assistance of counsel in order to determine
whether the habeas court abused its discretion in deny-
ing the petition for certification to appeal. Our standard
of review of a habeas court’s judgment on ineffective
assistance of counsel claims is well settled. In a habeas
appeal, this court cannot disturb the underlying facts
found by the habeas court unless they are clearly erro-
neous, but our review of whether the facts as found by
the habeas court constituted a violation of the petition-
er’s constitutional right to effective assistance of coun-
sel is plenary. . . .
  ‘‘In Strickland v. Washington, 466 U.S. 668, 104 S.
Ct. 2052, 80 L. Ed. 2d 674 (1984), the United States
Supreme Court enunciated the two requirements that
must be met before a petitioner is entitled to reversal
of a conviction due to ineffective assistance of counsel.
First, the [petitioner] must show that counsel’s perfor-
mance was deficient. . . . Second, the [petitioner]
must show that the deficient performance prejudiced
the defense. . . . Unless a [petitioner] makes both
showings, it cannot be said that the conviction . . .
resulted from a breakdown in the adversarial process
that renders the result unreliable. . . . A reviewing
court need not address both components of the inquiry
if the [petitioner] makes an insufficient showing on
one.’’ (Citations omitted; internal quotation marks omit-
ted.) McGee v. Commissioner of Correction, 157 Conn.
App. 863, 867–68,       A.3d      (2015). With that stan-
dard in mind, we examine the petitioner’s claims.
   The petitioner claims that the habeas court erred by
denying the petition for certification to appeal because a
different court could have resolved the issue differently.
We disagree. Even if the petitioner presented evidence
at the criminal trial to demonstrate that his apartment
lacked hot water, the petitioner has failed to show what,
if any, relevance the evidence would have had on the
outcome of his criminal trial.
  The petitioner argues that if his trial counsel had
presented the hot water evidence, it would have
impeached the victim’s testimony that the petitioner’s
daughter was in the shower when the petitioner took
nude photographs and sodomized the victim and also
would have corroborated the petitioner’s criminal trial
testimony that his daughter did not shower at his apart-
ment. We are not persuaded. At trial, the victim testified
that the petitioner ordered his daughter to take a
shower, resulting in the victim being alone with the
petitioner. See State v. Ernesto P., supra, 135 Conn.
App. 218. The credibility of this statement does not
hinge on whether there was hot water in the apartment,
but instead on the credibility of the victim, who testified
that the petitioner essentially coerced his daughter into
taking a shower. No evidence was presented to the
habeas court to refute the argument that the daughter
could have showered without hot water.
   Furthermore, although the petitioner argues that trial
counsel failed to investigate and present evidence that
corroborated the petitioner’s testimony that his daugh-
ter did not take showers at his apartment because he
did not have hot water, the habeas court found that
trial counsel did investigate the leads given to him by the
petitioner, yet the leads proved fruitless. Trial counsel
testified that he used an investigator to locate various
babysitters and other people whom the petitioner
claimed had knowledge of the hot water issue. The
investigator, however, was unable to contact the baby-
sitters after repeated attempts. The other person to
whom the petitioner directed trial counsel had no
knowledge of the hot water issue. The habeas court
found that trial counsel’s decision to investigate the hot
water issue no further was not unreasonable, especially
in light of the evidence presented to the court that many
of the other leads the petitioner gave trial counsel were
fruitless. ‘‘[W]hen a defendant has given counsel reason
to believe that pursuing certain investigations would
be fruitless . . . counsel’s failure to pursue those
investigations may not later be challenged as unreason-
able.’’ (Internal quotation marks omitted.) Gaines v.
Commissioner of Correction, 306 Conn. 664, 681, 51
A.3d 948 (2012).
   Further, trial counsel testified that he did not find
the issue of hot water particularly relevant because
even without hot water, the daughter still could have
taken a shower. ‘‘[C]ounsel has a duty to make reason-
able investigations or to make a reasonable decision
that makes particular investigations unnecessary. In
any ineffectiveness case, a particular decision not to
investigate must be directly assessed for reasonable-
ness in all the circumstances, applying a heavy measure
of deference to counsel’s judgments.’’ (Internal quota-
tion marks omitted.) Gonzales v. Commissioner of Cor-
rection, 145 Conn. App. 16, 24, 75 A.3d 705, cert. denied,
310 Conn. 932, 78 A.3d 858 (2013). Counsel testified
that evidence relating to hot water would have been
irrelevant to the defense theory that the petitioner’s
former wife had conspired with his daughter and the
victim to accuse the petitioner of sexual assault. Under
the circumstances, trial counsel’s decision not to con-
tinue the investigation into the hot water issue was rea-
sonable.
  On the basis of our review of the record, we conclude
that the petitioner has not established that the habeas
court’s resolution of the allegations in his amended
petition is debatable among jurists of reason, that a
court could have resolved them in a different manner,
or that the questions presented are adequate to deserve
encouragement to proceed further. See Lozada v.
Deeds, 498 U.S. 430, 431–32, 111 S. Ct. 860, 112 L. Ed.
2d 956 (1991); Simms v. Warden, supra, 230 Conn. 616.
The habeas court, therefore, did not abuse its discretion
in denying the petition for certification to appeal.
   The appeal is dismissed.
   In this opinion the other judges concurred.
  * In accordance with our policy of protecting the privacy interests of the
victims of sexual abuse and the crime of risk of injury to a child, we decline
to use the petitioner’s full name or to identify the victim or others through
whom the victim’s identity may be ascertained. See General Statutes § 54-86e.
  1
    The amended petition included additional counts against trial counsel
and a claim against appellate counsel. These counts were withdrawn by the
petitioner during the habeas hearing and are not subjects of this appeal.